— Order unanimously reversed, on the law, without costs, and motion denied. Memorandum: There are ambiguities in the terminology used in the conditional sales contract. Since a determination of the intent of the parties depends upon the credibility of extrinsic evidence, or on a choice among reasonable inferences to be drawn from extrinsic evidence, there are triable issues of fact raised which preclude granting summary judgment (Hartford Acc. & Indent. Co. v Wesolowski, 33 NY2d 169, 172; Mallad Constr. Corp. v County Fed. Sav. & Loan Assn., 32 NY2d 285, 291). (Appeal from order of Supreme Court, Erie County, McGowan, J. — summary judgment.) Present — Callahan, J. P., Doerr, Green, O’Donnell and Pine, JJ.